DETAILED ACTION
	This action is in response to amendments filed 8/19/2022. Claims 1, 2, 4-8, 10 and 12-15 are pending with claims 1, 4-6, 10, 12 and 14 have been amended and claim 11 newly canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered.
Applicant’s arguments with respect to the rejection(s) of newly amended claim(s) 1, 10 and 12 under 103 have been fully considered and are persuasive. The amendments change the grounds of the rejection since the remote attestation protocol now has to verify the security properties of the printer. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanai et al (US 2009/0185223) in view of Toegl et al "An approach to introducing locality in remote attestation using near field communications". 
To the extent that Applicant arguments are relevant to the new ground of rejection, they have been fully considered but are not persuasive.  Applicant argues that Kanai does not teach “the security policy specifies security properties of a target printer to which a print job is to be sent” (pages 5-6 of the response).
Kanai teaches in figure 8 paragraph 0156-0157 i.e. when the document is printed out, it is possible to enforce the print requirement (claimed security policy) set by the distributor. In a case in that the user is not aware of the print requirement or only a special printer can process the print requirement, information showing that may be provided to the user before executing the printing process. FIG. 8 is a diagram showing a confirmation screen displayed at the display unit of the user terminal according to the first embodiment of the present invention. In the confirmation screen shown in FIG. 8, the print requirements and available printers are displayed and the user can select one of the available printers to use and paragraph 0167 i.e. First, the document printing program 121 decrypts the secured document 13 by using the password input by the user using the input unit of the user terminal 102, and restores the document attached with the print requirement. Next, the document printing program 121 sets the printer driver so as to satisfy the print requirement set to the document. For example, if the PAC is indicated as the print requirement, the document printing program 121 sets the private access mode. Then, the document printing program 121 prints out the document).
This clearly teaches that the print requirement of Kanai of only allowing special printer to print the document teaches “the security policy specifies security properties of a target printer to which a print job is to be sent” as dependent claim 4 states that the security properties are comprised of one or more of and list a specific set of printers that the print job are to be printed at. 

Claim Objections
Claim 10 is objected to because of the following informalities: The comma after configured to in line 3 should be changed to a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the target device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referred to above are rejected due to their dependence on rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 8, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2009/0185223) in view of Toegl et al "An approach to introducing locality in remote attestation using near field communications".
With respect claim 1, Kanai teaches a method for enforcing a secure print policy, the method comprising: 
providing a security policy at a source device, the security policy specifying security properties of a target printer to which a print job is to be sent (see Kanai figure 2 paragraph 0144 i.e. The document protecting program 111 is a program to set a print requirement to a document file (hereinafter, simply called a document) in response to an input operation by a distributor using the distributor terminal 101 and figure 8 paragraph 0156-0157 i.e. the print requirement or only a special printer can process the print requirement, information showing that may be provided to the user before executing the printing process); 
cryptographically binding the security policy to the print job to generate a secure print job (see Kanai figure 9 and paragraph 0160-0161 i.e. First, the document protecting program 111 attaches the print requirement (i.e. claimed security policy) which the distributor set using the input unit of the distributor terminal 101, with the document. Next, the document protecting program 111 encrypts the document attached with the print requirement by using the password input by the distributor and generates the secured document and paragraph 0388); 
prior to sending the print job to the target device verifying security properties of the target printer (see Kanai figure 8 paragraph 0156-0157 i.e. when the document is printed out, it is possible to enforce the print requirement set by the distributor. In a case in that the user is not aware of the print requirement or only a special printer can process the print requirement, information showing that may be provided to the user before executing the printing process. FIG. 8 is a diagram showing a confirmation screen displayed at the display unit of the user terminal according to the first embodiment of the present invention. In the confirmation screen shown in FIG. 8, the print requirements and available printers are displayed and the user can select one of the available printers to use and paragraph 0167 i.e. First, the document printing program 121 decrypts the secured document 13 by using the password input by the user using the input unit of the user terminal 102, and restores the document attached with the print requirement. Next, the document printing program 121 sets the printer driver so as to satisfy the print requirement set to the document. For example, if the PAC is indicated as the print requirement, the document printing program 121 sets the private access mode. Then, the document printing program 121 prints out the document); and 
provided the security properties are verified, sending the print job to the target printer (see Kanai paragraph 0167-0168 i.e. First, the document printing program 121 decrypts the secured document 13 by using the password input by the user using the input unit of the user terminal 102, and restores the document attached with the print requirement. Next, the document printing program 121 sets the printer driver so as to satisfy the print requirement set to the document. For example, if the PAC is indicated as the print requirement, the document printing program 121 sets the private access mode. Then, the document printing program 121 prints out the document. If necessary, a message may be displayed at the display unit to require the user to set a print parameter. If the printer 103 cannot satisfy the print requirement attached to the document, that is, if the printer 103 does not implement a function satisfying the print requirement set to the document, the document printing program 121 displays a message at the display unit of the user terminal 102 to inform the user, and terminates the operation without the printing process and paragraph 0411-0413).
While Kanai teaches verification of the security properties of the printer, Kanai does not teach remotely verifying at the source device via a remote attestation protocol, the security properties of the target printer.
Toegl teaches remotely verifying at the source device via a remote attestation protocol, the security properties of the target printer (see Toegl Section 3.3 i.e. Attestation is useful to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems. In general, various types of systems may be encountered in different usage scenarios. For instance, a user might want to learn if a public general-purpose desktop computer is secure for ad hoc use. Customers would like to be assured that a point-of-sales terminal in a shop will not collect their PIN together with the information on the magnetic stripe of their credit card for later frauds. The same holds true for other types of Automatic Teller Machines (ATMs) and payment terminals. Vending machines could be reconfigured by attackers to collect cash but not to release their goods; local attestation could prevent this, too. Other security critical applications may also be found in embedded systems or even peripherals like printers or access points. Here, a service technician might find a method to identify the exact software configuration and its integrity to be useful… For easier illustration of our approach in the remainder of this article, we will limit our description to just one specific and instructive scenario, kiosk computers and section 4 Mobile attestation token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Toegl to used remote attestation as a way to learn if a public general-purpose desktop computer (i.e. point-of-sales terminal, Automatic Teller Machines (ATMs), payment terminals, Vending machines, peripherals like printers or access points) is secure for ad hoc use, as a useful way to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems (see Toegl Section 3.3 Scenario). Therefore one would have been motivated to have used remote attestation as a way to learn if printer is secure.

With respect claim 2, Kanai teaches a method as claimed in claim 1, wherein providing the security policy is performed when a user initiates the print job (see Kanai paragraph 0481 i.e. When the user attempts to access the document (for example, to print the document), the access control server 604 refers to the security policy 644 stored therein in response to a request from the document printing program 621, determines whether or not the user is authorized to access the document, and obtains the process requirement).

With respect claim 4, Kanai teaches a method as claimed in claim 1, wherein the properties are comprised of one or more of: whether the target printer has full-disk encryption turned on; a specific set of printers that the print job are to be printed at; whether the print job can be retained after use; whether the target printer device has specific operating system versions installed; an expiry date on the print job after which it is to be destroyed if it is not released; and whether the print job can be transported on a bring-your-own-device or mobile device (see Kanai figure 2 paragraph 0144 i.e. The document protecting program 111 is a program to set a print requirement to a document file (hereinafter, simply called a document) in response to an input operation by a distributor using the distributor terminal 101 and figure 8 paragraph 0156-0157 i.e. when the document is printed out, it is possible to enforce the print requirement set by the distributor. In a case in that the user is not aware of the print requirement or only a special printer can process the print requirement, information showing that may be provided to the user before executing the printing process. FIG. 8 is a diagram showing a confirmation screen displayed at the display unit of the user terminal according to the first embodiment of the present invention. In the confirmation screen shown in FIG. 8, the print requirements and available printers are displayed and the user can select one of the available printers to use).

With respect claim 7, Kanai teaches a method as claimed in claim 1, wherein a bring-your-own-device or mobile device verifies the security properties (see Kanai paragraph 0495 i.e. In a case in that the user attempts to print out the document, the secured document 13 is implemented to the user terminal 602. For example, the user terminal 602 may read out the secured document 13 stored in the information recording medium set in the external storage unit. Alternatively, in a case in that the user terminal 602 connects with the distributor terminal 601 through a network, the user terminal 602 may obtain the secured document 13 through the network).

With respect to claim 8 Kanai teaches a method as claimed in claim 1, wherein the security policy is sent to a device performing the verifying (see Kanai figure 8 paragraph 0156-0157 i.e. when the document is printed out, it is possible to enforce the print requirement set by the distributor. In a case in that the user is not aware of the print requirement or only a special printer can process the print requirement, information showing that may be provided to the user before executing the printing process. FIG. 8 is a diagram showing a confirmation screen displayed at the display unit of the user terminal according to the first embodiment of the present invention. In the confirmation screen shown in FIG. 8, the print requirements and available printers are displayed and the user can select one of the available printers to use).
Kanai does not teach the verifying is done using a remote attestation protocol. 
Toegl teaches the verifying is done using a remote attestation protocol (see Toegl section 4 Mobile attestation token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Toegl to used remote attestation as a way to learn if a public general-purpose desktop computer (i.e. point-of-sales terminal, Automatic Teller Machines (ATMs), payment terminals, Vending machines, peripherals like printers or access points) is secure for ad hoc use, as a useful way to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems (see Toegl Section 3.3 Scenario). Therefore one would have been motivated to have used remote attestation as a way to learn if printer is secure.

With respect claim 10, Kanai teaches an intermediary device for enforcing a secure print policy at a printer, the intermediary device comprising: 
a processor configured to, 
receive a security policy specifying security properties of the printer to which the print job is to be sent (see Kanai paragraph 0149-0151 i.e. the distributor provides the document to the document protecting program 111 by operating the input unit. The document protecting program 111 that obtained the document requires the distributor to set a password necessary to access the document after the document is encrypted, and a setting of a security process (that is, the print requirement) which the distributor enforces with respect to the document. For example, the document protecting program 111 displays a message at the display unit of the distributor terminal 101 and requires the distributor of setting the password and the print requirement. FIG. 5 is a diagram showing a screen requiring of setting the password and the print requirement according to the first embodiment of the present invention); 
receive a secure print job having the security policy cryptographically bound to the print job (see Kanai figure 9 and paragraph 0160-0161 i.e. First, the document protecting program 111 attaches the print requirement which the distributor set using the input unit of the distributor terminal 101, with the document. Next, the document protecting program 111 encrypts the document attached with the print requirement by using the password input by the distributor and generates the secured document and paragraph 0388); 
verify the security properties of the printer prior to releasing the secure print job to the printer (see Kanai paragraph 0167 i.e. First, the document printing program 121 decrypts the secured document 13 by using the password input by the user using the input unit of the user terminal 102, and restores the document attached with the print requirement. Next, the document printing program 121 sets the printer driver so as to satisfy the print requirement set to the document. For example, if the PAC is indicated as the print requirement, the document printing program 121 sets the private access mode. Then, the document printing program 121 prints out the document and 0411-0412 i.e. When the document printing program 421 receives the permission information, the encryption key, and the print requirement from the access control server 404, the document printing program 421 decrypts the secured document by using the encryption key and then restores the document); and 
provided the security properties are verified, releasing the secure print job to the printer (see Kanai figure 8 paragraph 0156-0157 i.e. when the document is printed out, it is possible to enforce the print requirement set by the distributor. In a case in that the user is not aware of the print requirement or only a special printer can process the print requirement, information showing that may be provided to the user before executing the printing process. FIG. 8 is a diagram showing a confirmation screen displayed at the display unit of the user terminal according to the first embodiment of the present invention. In the confirmation screen shown in FIG. 8, the print requirements and available printers are displayed and the user can select one of the available printers to use and paragraph 0167-0168 i.e. First, the document printing program 121 decrypts the secured document 13 by using the password input by the user using the input unit of the user terminal 102, and restores the document attached with the print requirement. Next, the document printing program 121 sets the printer driver so as to satisfy the print requirement set to the document. For example, if the PAC is indicated as the print requirement, the document printing program 121 sets the private access mode. Then, the document printing program 121 prints out the document. If necessary, a message may be displayed at the display unit to require the user to set a print parameter. If the printer 103 cannot satisfy the print requirement attached to the document, that is, if the printer 103 does not implement a function satisfying the print requirement set to the document, the document printing program 121 displays a message at the display unit of the user terminal 102 to inform the user, and terminates the operation without the printing process and paragraph 0411-0413).
Kanai does not teach receiving a remote attestation protocol to remotely verify the security properties of the printer.
Toegl teaches receiving a remote attestation protocol to remotely verify the security properties of the printer (see Toegl Section 3.3 i.e. Attestation is useful to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems. In general, various types of systems may be encountered in different usage scenarios. For instance, a user might want to learn if a public general-purpose desktop computer is secure for ad hoc use. Customers would like to be assured that a point-of-sales terminal in a shop will not collect their PIN together with the information on the magnetic stripe of their credit card for later frauds. The same holds true for other types of Automatic Teller Machines (ATMs) and payment terminals. Vending machines could be reconfigured by attackers to collect cash but not to release their goods; local attestation could prevent this, too. Other security critical applications may also be found in embedded systems or even peripherals like printers or access points. Here, a service technician might find a method to identify the exact software configuration and its integrity to be useful… For easier illustration of our approach in the remainder of this article, we will limit our description to just one specific and instructive scenario, kiosk computers and section 4 Mobile attestation token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Toegl to used remote attestation as a way to learn if a public general-purpose desktop computer (i.e. point-of-sales terminal, Automatic Teller Machines (ATMs), payment terminals, Vending machines, peripherals like printers or access points) is secure for ad hoc use, as a useful way to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems (see Toegl Section 3.3 Scenario). Therefore one would have been motivated to have used remote attestation as a way to learn if printer is secure.

With respect claim 12, Kanai teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: instructions to: 
(i) provide a security policy specifying security properties of a target printer to which a print job is to be sent (see Kanai paragraph 0149-0151 i.e. the distributor provides the document to the document protecting program 111 by operating the input unit. The document protecting program 111 that obtained the document requires the distributor to set a password necessary to access the document after the document is encrypted, and a setting of a security process (that is, the print requirement) which the distributor enforces with respect to the document. For example, the document protecting program 111 displays a message at the display unit of the distributor terminal 101 and requires the distributor of setting the password and the print requirement. FIG. 5 is a diagram showing a screen requiring of setting the password and the print requirement according to the first embodiment of the present invention); 
(ii) cryptographically binding the security policy to a print job to generate a secure print job (see Kanai figure 9 and paragraph 0160-0161 i.e. First, the document protecting program 111 attaches the print requirement which the distributor set using the input unit of the distributor terminal 101, with the document. Next, the document protecting program 111 encrypts the document attached with the print requirement by using the password input by the distributor and generates the secured document and paragraph 0388); 
(iii) prior to sending the print job to the target device, remotely verifying security properties of the target printer (see Kanai paragraph 0167 i.e. First, the document printing program 121 decrypts the secured document 13 by using the password input by the user using the input unit of the user terminal 102, and restores the document attached with the print requirement. Next, the document printing program 121 sets the printer driver so as to satisfy the print requirement set to the document. For example, if the PAC is indicated as the print requirement, the document printing program 121 sets the private access mode. Then, the document printing program 121 prints out the document and 0411-0412 i.e. When the document printing program 421 receives the permission information, the encryption key, and the print requirement from the access control server 404, the document printing program 421 decrypts the secured document by using the encryption key and then restores the document); and 
(iv) provided the security properties are verified, sending the print job to the target device (see Kanai paragraph 0167-0168 i.e. First, the document printing program 121 decrypts the secured document 13 by using the password input by the user using the input unit of the user terminal 102, and restores the document attached with the print requirement. Next, the document printing program 121 sets the printer driver so as to satisfy the print requirement set to the document. For example, if the PAC is indicated as the print requirement, the document printing program 121 sets the private access mode. Then, the document printing program 121 prints out the document. If necessary, a message may be displayed at the display unit to require the user to set a print parameter. If the printer 103 cannot satisfy the print requirement attached to the document, that is, if the printer 103 does not implement a function satisfying the print requirement set to the document, the document printing program 121 displays a message at the display unit of the user terminal 102 to inform the user, and terminates the operation without the printing process and paragraph 0411-0413).
Kanai does not teach remotely verifying security properties of the target printer using a remote attestation protocol.
Toegl teaches remotely verifying security properties of the target printer using a remote attestation protocol (see Toegl Section 3.3 i.e. Attestation is useful to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems. In general, various types of systems may be encountered in different usage scenarios. For instance, a user might want to learn if a public general-purpose desktop computer is secure for ad hoc use. Customers would like to be assured that a point-of-sales terminal in a shop will not collect their PIN together with the information on the magnetic stripe of their credit card for later frauds. The same holds true for other types of Automatic Teller Machines (ATMs) and payment terminals. Vending machines could be reconfigured by attackers to collect cash but not to release their goods; local attestation could prevent this, too. Other security critical applications may also be found in embedded systems or even peripherals like printers or access points. Here, a service technician might find a method to identify the exact software configuration and its integrity to be useful… For easier illustration of our approach in the remainder of this article, we will limit our description to just one specific and instructive scenario, kiosk computers and section 4 Mobile attestation token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Toegl to used remote attestation as a way to learn if a public general-purpose desktop computer (i.e. point-of-sales terminal, Automatic Teller Machines (ATMs), payment terminals, Vending machines, peripherals like printers or access points) is secure for ad hoc use, as a useful way to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems (see Toegl Section 3.3 Scenario). Therefore one would have been motivated to have used remote attestation as a way to learn if printer is secure.

With respect claim 13, Kanai teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor as claimed in claim 12, further comprising instructions to: provide the security policy when a user initiates the print job (see Kanai paragraph 0478-0481 i.e. When the user attempts to access the document (for example, to print the document), the access control server 604 refers to the security policy 644 stored therein in response to a request from the document printing program 621, determines whether or not the user is authorized to access the document, and obtains the process requirement. FIG. 58 is a diagram showing a configuration example of the access control server according to the sixth embodiment of the present invention. FIG. 58, the access control server 604 includes an attribute DB registering part 604a, a user authenticating part 604b, an access authorization confirming part 604c, and a print requirement obtaining/sending part 604d).

With respect to claim 15 Kanai teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor as claimed in claim 12, but does not disclose further comprising instructions to: transmit the security policy to a device performing the remote attestation protocol.
Toegl teaches wherein the security policy is sent to a device performing the remote attestation protocol (see Toegl Section 3.3 i.e. Attestation is useful to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems. In general, various types of systems may be encountered in different usage scenarios. For instance, a user might want to learn if a public general-purpose desktop computer is secure for ad hoc use. Customers would like to be assured that a point-of-sales terminal in a shop will not collect their PIN together with the information on the magnetic stripe of their credit card for later frauds. The same holds true for other types of Automatic Teller Machines (ATMs) and payment terminals. Vending machines could be reconfigured by attackers to collect cash but not to release their goods; local attestation could prevent this, too. Other security critical applications may also be found in embedded systems or even peripherals like printers or access points. Here, a service technician might find a method to identify the exact software configuration and its integrity to be useful… For easier illustration of our approach in the remainder of this article, we will limit our description to just one specific and instructive scenario, kiosk computers and section 4 Mobile attestation token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Toegl to used remote attestation as a way to learn if a public general-purpose desktop computer (i.e. point-of-sales terminal, Automatic Teller Machines (ATMs), payment terminals, Vending machines, peripherals like printers or access points) is secure for ad hoc use, as a useful way to improve the security for a number of computing services, including not only remote but, as we believe, also physically present systems (see Toegl Section 3.3 Scenario). Therefore one would have been motivated to have used remote attestation as a way to learn if printer is secure.

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al (US 2009/0185223) in view of Toegl et al "An approach to introducing locality in remote attestation using near field communications" in view of Bastaldo-Tsampalis et al (US 2016/0026418). 
With respect to claim 5 Kanai in view of Toegl teaches a method as claimed in claim 1, but does not disclose wherein a workstation shares a symmetric key with the target printer or a server thereof to protect the integrity of the security policy. 
Bastaldo-Tsampalis teaches wherein a workstation shares a symmetric key with the target printer or a server thereof to protect the integrity of the security policy (see Bastaldo-Tsampalis paragraph 0031 i.e. The printer 200 may also be configured such that it and only it may open 3D print files delivered thereto by the network 101. Any encryption scheme that achieves this result may be used. For example, a symmetric key encryption scheme may be used in which the network 101 operator and the printer 200 have matching private keys, and the 3D print file is encrypted by the network 101 operator prior to transmission to the printer 200 using the private key. In such a case, only someone having the matching private key could decrypt the 3D print file, and thus if the printer 200 is the only entity with the matching private key, then only the printer 200 could decrypt the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Bastaldo-Tsampalis to have used a symmetric key as a way to encrypt the print files as a way to securely transmit the print files over network to the printer (see Bastaldo-Tsampalis paragraph 0031. Therefore one would have been motivated to have to have used a symmetric key as a way to encrypt the print files.

With respect claim 6, Kanai in view of Toegl teaches a method as claimed in claim 1, but does not disclose wherein the secure print job is encrypted before transportation to the printer. 
While Kanai teaches encrypting the secure print job, this encryption is between the distributor terminal (claimed source device) and the user terminal. Kanai is silent on if the secure print job is encrypted on the last leg of transportation to the printer from the user device.
Bastaldo-Tsampalis teaches wherein the secure print job is encrypted before transportation to the printer (see Bastaldo-Tsampalis paragraph 0031 i.e. The printer 200 may also be configured such that it and only it may open 3D print files delivered thereto by the network 101. Any encryption scheme that achieves this result may be used. For example, a symmetric key encryption scheme may be used in which the network 101 operator and the printer 200 have matching private keys, and the 3D print file is encrypted by the network 101 operator prior to transmission to the printer 200 using the private key. In such a case, only someone having the matching private key could decrypt the 3D print file, and thus if the printer 200 is the only entity with the matching private key, then only the printer 200 could decrypt the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Bastaldo-Tsampalis to have used a symmetric key as a way to encrypt the print files as a way to securely transmit the print files over network to the printer (see Bastaldo-Tsampalis paragraph 0031. Therefore one would have been motivated to have to have used a symmetric key as a way to encrypt the print files.

With respect claim 14, Kanai in view of Toegl teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor as claimed in claim 12, but does not disclose further comprising instructions to: encrypt the secure print job prior to transportation to the target printer.
While Kanai teaches encrypting the secure print job, this encryption is between the distributor terminal (claimed source device) and the user terminal. Kanai is silent on if the secure print job is encrypted on the last leg of transportation to the printer from the user device.
Bastaldo-Tsampalis teaches further comprising instructions to: encrypt the secure print job prior to transportation to the target printer (see Bastaldo-Tsampalis paragraph 0031 i.e. The printer 200 may also be configured such that it and only it may open 3D print files delivered thereto by the network 101. Any encryption scheme that achieves this result may be used. For example, a symmetric key encryption scheme may be used in which the network 101 operator and the printer 200 have matching private keys, and the 3D print file is encrypted by the network 101 operator prior to transmission to the printer 200 using the private key. In such a case, only someone having the matching private key could decrypt the 3D print file, and thus if the printer 200 is the only entity with the matching private key, then only the printer 200 could decrypt the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanai in view of Bastaldo-Tsampalis to have used a symmetric key as a way to encrypt the print files as a way to securely transmit the print files over network to the printer (see Bastaldo-Tsampalis paragraph 0031. Therefore one would have been motivated to have to have used a symmetric key as a way to encrypt the print files.

Prior Art
	Herbert et al (US 2006/0015719) titled “Platform and Method For Remote Attestation Of A Platform” teaches remote attestation of a platform (e.g., desktop, a laptop, a hand-held, a server, a workstation, etc.), desktop office equipment (e.g., printer, scanner, a facsimile machine, etc.), a wireless telephone handset, a television set-top box, and the like.
	Yanlin et al “Viper: Verifying the Integrity of PERipherals’ Firmware” teaches using a remote attestation to verify peripherals such as printers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492

/Zachary A. Davis/Primary Examiner, Art Unit 2492